



Exhibit 10


EXECUTION VERSION


    
TERMINATION AGREEMENT
This Termination Agreement, dated as of January 27, 2016 (this “Agreement”), is
entered into by and among Meredith Corporation, an Iowa corporation
(“Marigold”), Media General, Inc., a Virginia corporation (“Montage”), Montage
Merger Sub 1, Inc., a Virginia corporation (“Merger Sub 1”) and Montage Merger
Sub 2, Inc., an Iowa corporation (“Merger Sub 2”), and Montage New Holdco, Inc.,
a Virginia corporation (“New Holdco”). Each of the foregoing are collectively
referred to herein as the “Parties” and each individually as a “Party.”
Capitalized terms used but not defined in this Agreement shall have the
respective meanings given to them in the Merger Agreement (as defined below).
Recitals
A.    WHEREAS, on September 7, 2015, Montage, New Holdco, Merger Sub 1, Merger
Sub 2 and Marigold entered into an Agreement and Plan of Merger (the “Merger
Agreement”), providing for the merger of Merger Sub 1 with and into Montage (the
“Initial Merger”), with Montage continuing as a surviving corporation and a
wholly owned subsidiary of New Holdco, followed by the merger of Marigold with
and into Merger Sub 2 (together with the Initial Merger, the “Mergers”), with
Marigold continuing as the surviving corporation and a wholly owned subsidiary
of New Holdco.
B.    WHEREAS, Section 8.1(a) of the Merger Agreement provides that the Merger
Agreement may be terminated with the mutual written consent of Marigold and
Montage.
C.    WHEREAS, the parties to the Merger Agreement have determined that they
desire to terminate the Merger Agreement on the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto agree as follows:
Agreement
1.Termination of Merger Agreement: Montage Termination Fee. The Parties hereby
mutually agree in accordance with Section 8.1(a) of the Merger Agreement that,
immediately upon execution of this Agreement and payment of the Montage
Termination Fee, the Merger Agreement, other than the provisions referenced in
Section 8.2 of the Merger Agreement that survive termination, all of which shall
survive the termination of the Merger Agreement hereby in accordance with their
terms, is terminated and shall be of no further force or effect. For the
avoidance of doubt, the Confidentiality Agreement between Montage and Marigold,
dated March 13, 2015, shall





--------------------------------------------------------------------------------






continue to remain in full force and effect in accordance with its terms. The
Parties have agreed to the text of the press release(s) announcing the
termination of the Merger Agreement. The Parties shall consult with each other
prior to issuing any other press release or making any other public disclosures
or public statements concerning the termination of the Merger Agreement if it
contains or discloses any information that has not been made available in
previous press releases, public disclosures or public statements approved by the
Parties.
2.Montage Termination Fee. As an inducement to and condition precedent to the
effectiveness of the termination of the Merger Agreement, simultaneously with
the execution of this Agreement, Montage is wiring to Marigold $60.0 million in
immediately available funds in accordance with the wire instructions previously
provided by Marigold.
3.Asset Acquisitions. In addition to payment of the Montage Termination Fee as
provided in Section 2, Montage also hereby agrees, that during the applicable
Exclusivity Period (as defined below), it shall consider, and negotiate in good
faith with respect to, any offer or offers made by Marigold (or its designated
Affiliate) to purchase substantially all of the assets of Montage and its
Affiliates primarily used or held for use in connection with the business and
operation of the television broadcast stations set forth on Schedule A (the
“Station Assets” and “Station Acquisitions”) and digital businesses set forth on
Schedule B (the “Digital Assets”)and “Digital Asset Acquisitions”). The
“Exclusivity Period” shall mean with respect to the Station Assets, 30 days
following the date of this Agreement; and with respect to the Digital Assets, 60
days following the date of this Agreement.
(a)Further, Montage agrees that during the applicable Exclusivity Period, it
shall not, and it shall not permit any financial advisor, broker or other
representative of Montage to, market for sale, furnish non-public information
to, negotiate with, solicit or participate in discussions or negotiations with
any third party other than Marigold with respect to the sale of the Station
Assets or Digital Assets or any transaction with respect to the Station Assets
or Digital Assets, or otherwise agree to divest the Station Assets or the
Digital Assets.
(b)During the applicable Exclusivity Period, Montage shall provide and make
available to Marigold and its representatives, agents and employees reasonable
access to all information relating to the Station Assets and the Digital Assets
as may be reasonably requested by Marigold or its representatives, agents or
employees, provided that such access shall be exercised in a manner that does
not unreasonably interfere with Montage’s business operations.
(c)The Parties agree that nothing herein shall be interpreted to obligate the
Parties to enter into any transaction for a Station Acquisition or a Digital
Acquisition. Marigold also agrees and acknowledges that Montage will be required
to obtain the consent or approval of Nexstar Broadcasting Group, Inc. prior to
entering into any agreement with Marigold with respect to any Station
Acquisition or Digital Acquisition.
(d)If the Parties do not reach agreement and do not enter into legally-binding
definitive agreements during the Exclusivity Period, none of the Parties shall
have any continuing obligation or liability to the other Parties under this
Section 3 or in respect of the purchase or sale of the Station Assets or Digital
Assets, provided the Parties shall not be relieved or released from





--------------------------------------------------------------------------------






any liabilities or damages arising out of any failure to perform its covenants
and obligations under this Section 3 during the applicable Exclusivity Period.
4.Mutual Releases; Covenants Not to Sue and No Disparagement. The Parties hereby
agree to the mutual releases, covenants not to sue and covenants not to
disparage set forth in Schedule C as if fully included in this Agreement.
5.Representations of the Parties. Each Party, on behalf of itself and its
Related Parties, represents and warrants to the other Parties as follows:
(a)This Agreement constitutes a valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.
(b)The execution and delivery of this Agreement by such Party do not, and the
performance by such Party of the transactions contemplated by this Agreement
does not: (i) conflict with, or result in a violation or breach of, any
provision of its charter or bylaws (or equivalent organizational documents);
(ii) conflict with, or result in any violation or breach of, or constitute (with
or without notice of lapse of time, or both) a default under or require a
consent or waiver under, any of the terms, conditions or provisions of any
contractual restriction binding on such Party or affecting such Party or any of
their assets; or (iii) conflict with or violate any order or judgment of any
court or other agency of government applicable to such Party or any of its
assets.
6.Regulatory Actions. The Parties hereby agree to cooperate with each other and
take such actions as are reasonably required to effect the voluntary dismissal
of all FCC Applications and all notices or filings under the HSR Act or with the
SEC. Marigold and Montage each hereby agree to reimburse the other as soon as
practicable following the execution of this Agreement to the extent either Party
has paid more than one-half (1/2) of any filing fees incurred in connection with
the FCC Applications or the filing fees paid under the HSR Act in connection
with the Merger Agreement.
7.Miscellaneous. The Parties hereby agree to the provisions set forth in
Schedule D as if fully included in this Agreement.
[Signature Pages Follow]





--------------------------------------------------------------------------------








In Witness Whereof, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
MEDIA GENERAL, INC.


By:
/s/ James F. Woodward

Name:
James F. Woodward

Title:
Senior Vice President, Chief

Financial Officer




MONTAGE NEW HOLDCO, INC.


By:
/s/ James F. Woodward

Name:
James F. Woodward

Title:
Vice President and Treasurer    





MONTAGE MERGER SUB 1, INC.


By:
/s/ James F. Woodward

Name:
James F. Woodward

Title:
Vice President and Treasurer    





MONTAGE MERGER SUB 2, INC.


By:
/s/ James F. Woodward

Name:
James F. Woodward

Title:
Vice President and Treasurer    

[Signature Page to Termination Agreement]





--------------------------------------------------------------------------------






MEREDITH CORPORATION


By:
/s/ Joseph Ceryanec

Name:
Joseph H. Ceryanec

Title:    Chief Financial Officer
[Signature Page to Termination Agreement]





--------------------------------------------------------------------------------






Schedule A
1. Green Bay, WI television ABC affiliate; and
2. Davenport, IA/Rock Island, IL NBC affiliate.







--------------------------------------------------------------------------------






Schedule B
Digital assets HYFN (including HYFN8) and Federated Media.







--------------------------------------------------------------------------------






Schedule C
Mutual Releases; Covenants Not to Sue.
(a)Montage, New Holdco, Merger Sub 1 and Merger Sub 2, for and on behalf of
themselves and the Montage Related Parties (as defined below), do hereby
unequivocally release and discharge, and hold harmless, Marigold and any of its
former, future and current subsidiaries, equity holders, controlling persons,
directors, officers, employees, agents, Affiliates or assignees or any former or
current shareholder, controlling person, director, managing director, officer,
employee, manager, family member, spouse, heir, trust, trustee, executor,
estate, administrator, beneficiary, foundation, fiduciary, partnership, joint
venture, member firm, limited liability company, corporation, parent, division,
associated entity, principal, predecessor, predecessor-in-interest, successor,
successor-in-interest, advisor, consultant, banker, entity providing any
fairness opinion, underwriter, broker, dealer, lender, attorney, representative,
accountant, inurer, co-insurer, reinsurer, associate agent or assignee of any of
the foregoing (collectively, the “Marigold Related Parties”), from any and all
past, present, direct, indirect, individual, class, representative, and
derivative liabilities, actions, potential actions, causes of action, rights,
losses, obligations, duties, costs, expenses, interest, penalties, sanctions,
decrees, matters, cases, claims, suits, debts, dues, sums of money, attorney’s
fees, accounts, covenants, contracts, controversies, agreements, promises,
variances, trespasses, injuries, harms, damages, judgments, remedies, extents,
executions, demands, liens and damages of every kind and nature, in law, equity
or otherwise, asserted or that could have been asserted, under federal, state,
local, foreign, regulatory, statutory, or common law or rule (including but not
limited to any claims under federal securities laws or state disclosure law or
any claims that could be asserted derivatively on behalf of Montage) (a “Montage
Claim”), known or unknown, suspected or unsuspected, foreseen or unforeseen,
anticipated or unanticipated, disclosed or undisclosed, accrued or unaccrued,
apparent or not apparent, foreseen or unforeseen, matured or not matured,
liquidated or not liquidated, fixed or contingent, whether or not concealed or
hidden, from the beginning of time until the date of execution of this
Agreement, that in any way arises from or out of, are based upon, or are in
connection with or relate in any way to or involve, directly or indirectly, any
of the actions, transactions, occurrences, statements, representations,
misrepresentations, omissions, allegations, facts, practices, events, claims or
any other matters, things or causes whatsoever, or any series thereof, that
were, could have been, or in the future can or might be alleged, asserted, set
forth, claimed, embraced, involved, or referred to in, or related to, directly
or indirectly: (i) the Merger Agreement, the Marigold Support Agreements and the
Montage Support Agreements, and the other agreements and documents contemplated
thereby (collectively, the “Transaction Documents”), (ii) any breach,
non-performance, action or failure to act under the Transaction Documents, (iii)
the proposed Mergers, including the making of an unsolicited acquisition
proposal to acquire Montage that contemplates the termination of the Merger
Agreement by Nexstar Broadcasting Group, Inc. and the events leading to the
abandonment of the Mergers and the termination of the Merger Agreement or any
other Transaction Documents, (iv) any deliberations or negotiations in
connection with the proposed Mergers, (v) the consideration to be received by
Marigold’s shareholders in connection with the proposed Mergers, and (vi) any
Securities and Exchange Commission (“SEC”) filings, Federal Communication
Commission (“FCC”) filings or other public filings, periodic reports, press
releases, proxy statements or other statements issued, made available or filed
relating, directly or indirectly, to the proposed Mergers,





--------------------------------------------------------------------------------






including, without limitation, claims under any and all federal securities laws,
the Communications Act or the FCC Rules (including those within the exclusive
jurisdiction of the federal courts) (collectively, except for the Montage
Unreleased Claims, the “Montage Released Claims”); provided, however, that
notwithstanding the foregoing or anything to the contrary contained in this
Agreement, no Party shall be relieved or released from any Montage Claim for
breach, non-performance, action or failure to act under this Agreement or
otherwise occurring on or after the date hereof (the “Montage Unreleased
Claims”).
(b)Marigold, for and on behalf of itself and the Marigold Related Parties, does
hereby unequivocally release and discharge, and hold harmless, Montage, New
Holdco, Merger Sub 1 and Merger Sub 2, and any of their respective former,
future and current subsidiaries, equity holders, controlling persons, directors,
officers, employees, agents, Affiliates or assignees or financing sources or any
former or current shareholder, controlling person, director, managing director,
officer, employee, manager, family member, spouse, heir, trust, trustee,
executor, estate, administrator, beneficiary, foundation, fiduciary,
partnership, joint venture, member firm, limited liability company, corporation,
parent, subsidiary, division, associated entity, principal, predecessor,
predecessor-in-interest, successor, successor-in-interest, advisor, consultant,
banker, entity providing any fairness opinion, underwriter, broker, dealer,
lender, attorney, representative, accountant, insurer, co-insurer, reinsurer,
associate, agent or assignee of any of the foregoing (collectively, the “Montage
Related Parties” and, together with the Marigold Related Parties, the “Related
Parties”), from any and all past, present, direct, indirect, individual, class,
representative, and derivative liabilities, actions, potential actions, causes
of action, rights, losses, obligations, duties, costs, expenses, interest,
penalties, sanctions, decrees, matters, cases, claims, suits, debts, dues, sums
of money, attorney’s fees, accounts, covenants, contracts, controversies,
agreements, promises, variances, trespasses, injuries, harms, damages,
judgments, remedies, extents, executions, demands, liens and damages of every
kind and nature, in law, equity or otherwise, asserted or that could have been
asserted, under federal, state, local, foreign, regulatory, statutory, or common
law or rule (including but not limited to any claims under federal securities
laws or state disclosure law or any claims that could be asserted derivatively
on behalf of Marigold) (a “Marigold Claim”), known or unknown, suspected or
unsuspected, foreseen or unforeseen, anticipated or unanticipated, disclosed or
undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or
unforeseen, matured or not matured, liquidated or not liquidated, fixed or
contingent, whether or not concealed or hidden, from the beginning of time until
the date of execution of this Agreement, that in any way arises from or out of,
are based upon, or are in connection with or relate in any way to or involve,
directly or indirectly, any of the actions, transactions, occurrences,
statements, representations, misrepresentations, omissions, allegations, facts,
practices, events, claims or any other matters, things or causes whatsoever, or
any series thereof, that were, could have been, or in the future can or might be
alleged, asserted, set forth, claimed, embraced, involved, or referred to in, or
related to, directly or indirectly (i) the Transaction Documents, (ii) any
breach, non-performance, action or failure to act under the Transaction
Documents, (iii) the proposed Mergers, including the making of an unsolicited
acquisition proposal to acquire Montage that contemplates the termination of the
Merger Agreement by Nexstar Broadcasting Group, Inc. and the events leading to
the abandonment of the Mergers and the termination of the Merger Agreement or
any other Transaction Documents, (iv) any deliberations or negotiations in
connection with the proposed Mergers, (v) the consideration to be received by
Marigold’s shareholders in connection with the proposed Mergers, and (vi) any





--------------------------------------------------------------------------------






SEC filings, FCC filings or other public filings, periodic reports, press
releases, proxy statements or other statements issued, made available or filed
relating, directly or indirectly, to the proposed Mergers, including, without
limitation, claims under any and all federal securities laws , the
Communications Act or the FCC Rules (including those within the exclusive
jurisdiction of the federal courts) (collectively, except for the Marigold
Unreleased Claims, the “Marigold Released Claims” and, together with the Montage
Released Claims, the “Released Claims”); provided, however, that notwithstanding
the foregoing or anything to the contrary contained in this Agreement, no Party
shall be relieved or released from any Marigold Claim for breach,
non-performance, action or failure to act under this Agreement or otherwise
occurring on or after the date hereof,(the “Marigold Unreleased Claims” and with
the “Montage Unreleased Claims, the “Unreleased Claims”).
(c)It is understood and agreed that, except for Unreleased Claims, the preceding
paragraphs are a full and final release covering all known as well as unknown or
unanticipated debts, claims or damages of each of the Parties and their
respective Related Parties relating to or arising out of the Transaction
Documents. Therefore, except for Unreleased Claims, each of the Parties
expressly waives any rights it may have under any statute or common law
principle under which a general release does not extend to claims which such
Party does not know or suspect to exist in its favor at the time of executing
the release, which if known by such Party must have affected such Party’s
settlement with the other, including, without limitation, Section 1542 of the
California Civil Code, which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR.
In connection with such waiver and relinquishment, the Parties acknowledge that
they or their attorneys or agents may hereafter discover claims or facts in
addition to or different from those which they now know or believe to exist with
respect to the Released Claims, but that it is their intention hereby fully,
finally and forever to settle and release all of the Released Claims. In
furtherance of this intention, the releases herein given shall be and remain in
effect as full and complete mutual releases with regard to the Released Claims
notwithstanding the discovery or existence of any such additional or different
claim or fact.
(d)Except for Unreleased Claims, and except as required by applicable Law or the
rules or regulations of any Governmental Entity, any self-regulatory authority
or by the order of any court of competent jurisdiction, each Party, on behalf of
itself and its respective Related Parties, hereby covenants to each other Party
and their respective Related Parties not to, with respect to any Released Claim,
directly or indirectly encourage or solicit or voluntarily assist or participate
in any way in the investigation, filing, reporting or prosecution by such Party
or its Related Parties or any third party of a suit, arbitration, mediation, or
claim (including a third-party or derivative claim) against any other Party
and/or its Related Parties relating to any Released Claim. The





--------------------------------------------------------------------------------






covenants contained in this Schedule C shall survive this Agreement indefinitely
regardless of any statute of limitations.
Non-Disparagement.
Except as required by applicable Law or the rules or regulations of any
Governmental Entity, any self-regulatory authority or by the order of any court
of competent jurisdiction, each Party agrees that such Party shall not make,
publish or cause to be made or published any statement or remark concerning the
subject matter of the Transaction Documents, the participation or involvement of
the Parties in the transactions contemplated by the Transaction Documents or the
reasons for or any of the events or circumstances surrounding the termination of
the transactions contemplated by the Merger Agreement, in each case that would
reasonably be understood as disparaging the business or conduct of the other
Parties or as intended to harm the business or reputation of the other Parties.





--------------------------------------------------------------------------------






Schedule D
1.Notices. Any notice, request, instruction or other document or other
communication to be given hereunder by a party hereto shall be in writing and
shall be deemed to have been given (a) when received if given in person or by
courier or a courier service (providing proof of delivery), (b) on the date of
transmission if sent by confirmed facsimile, (c) on the next Business Day if
sent by an overnight delivery service (providing proof of delivery), or (d) five
(5) Business Days after being deposited in the U.S. mail, certified or
registered mail, postage prepaid:
If to Marigold, addressed as follows:
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
Attention: John S. Zieser
Facsimile: (515) 284-3933
with copies (which shall not constitute notice) to:
Cooley LLP
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004-2400
Attention: J. Kevin Mills and Barbara L. Borden
Facsimile: (202) 842-7899
If to Montage, New Holdco, Merger Sub 1 or Merger Sub 2, or after the Closing,
the Surviving Company, addressed as follows:
Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23219
Attention: Andrew C. Carington, Esq.
Facsimile: (804) 887-7021
with a copy (which shall not constitute notice) to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Philip Richter, Esq.
Facsimile: (212) 859-4000
or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.





--------------------------------------------------------------------------------








2.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the Parties
with respect to the subject matter of this Agreement.
3.Amendments and Waiver. Except for the provisions of Section 4 of the Agreement
and Schedule C, any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each Party to this Agreement or, in the case of a waiver, by each Party against
whom the waiver is to be effective. No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable Law.
4. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Entity to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
5.APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
6.JURISDICTION OF DISPUTES. IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES
ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING
TO THIS AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN, THE PARTIES
TO THIS AGREEMENT HEREBY (A) AGREE THAT ANY SUCH LITIGATION, PROCEEDING OR OTHER
LEGAL ACTION SHALL BE INSTITUTED EXCLUSIVELY IN THE CHANCERY COURT OF THE STATE
OF DELAWARE AND ANY STATE APPELLATE COURT THEREFROM; (B) AGREE THAT IN THE EVENT
OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND
SUBMIT TO PERSONAL JURISDICTION IN ANY SUCH COURT DESCRIBED IN CLAUSE (A) OF
THIS SECTION 6 AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES
AND STATUTES GOVERNING SERVICE OF PROCESS; (C) AGREE TO WAIVE TO THE FULL EXTENT
PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH
LITIGATION, PROCEEDING OR ACTION WAS





--------------------------------------------------------------------------------






BROUGHT IN AN INCONVENIENT FORUM; (D) AGREE AS AN ALTERNATIVE METHOD OF SERVICE
TO SERVICE OF PROCESS IN ANY LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO
SUCH PARTY AT ITS ADDRESS SET FORTH IN SECTION 1 OF THIS SCHEDULE D FOR
COMMUNICATIONS TO SUCH PARTY; (E) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN
SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (F) AGREE THAT
NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
7.WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES OF FACT AND LAW, AND THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY OTHERWISE HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THE NEGOTIATION, EXPLORATION, DUE DILIGENCE WITH RESPECT
TO OR ENTERING INTO OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.
8.No Assignment; Binding Effect. Neither this Agreement nor any right, interest
or obligation hereunder may be assigned by any Party hereto without the prior
written consent of the other Parties hereto and any attempt to do so shall be
void, except for assignments and transfers by operation of any laws. Subject to
the preceding sentence and Section 9 of Schedule D, this Agreement is binding
upon, inures to the benefit of and is enforceable by the Parties and their
respective successors and assigns.
9.Third-Party Beneficiaries. Each Party acknowledges and agrees that the
Marigold Related Parties and the Montage Related Parties are express third-party
beneficiaries of the releases of such Related Parties and covenants not to sue
such Related Parties contained in Section 4 of the Agreement and Schedule C of
the Agreement and are entitled to enforce rights under such section to the same
extent that such Related Parties could enforce such rights if they were a party
to this Agreement. Except as provided in the preceding sentence, there are no
third-party beneficiaries to this Agreement.
10.Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.





--------------------------------------------------------------------------------






11.Injunctive Relief. The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement was not performed in
accordance with its specified terms or was otherwise breached and that money
damages would not be an adequate remedy for any breach of this Agreement. It is
accordingly agreed that in any proceeding seeking specific performance each of
the Parties shall waive the defense of adequacy of a remedy at law. Each of the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of competent jurisdiction, this being in addition to any other remedy
to which they are entitled at law or in equity.
12.Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by all of the other Parties hereto and Marigold has received the
Montage Termination Fee as provided in Section 2 of the Agreement. Until and
unless each Party has received a counterpart hereof signed by the other Party
hereto and Marigold has received the Montage Termination Fee as provided in
Section 2 of theAgreement, this Agreement shall have no effect and no Party
shall have any right or obligation hereunder (whether by virtue of any other
oral or written agreement or other communication). Signatures to this Agreement
transmitted by facsimile transmission, by electronic mail in PDF form, or by any
other electronic means designed to preserve the original graphic and pictorial
appearance of a document, will be deemed to have the same effect as physical
delivery of the paper document bearing the original signatures.





